UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2012 Commission File Number: 001-33129 ALLOT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 22 Hanagar Street Neve Ne'eman Industrial Zone B Hod-Hasharon 45240 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On September 4, 2012, Allot Communications Ltd. issued a press release announcing the closing of the acquisition of Oversi Networks Ltd. A copy of the press release entitled “Allot Communications Completes Acquisition of Oversi Networks” is attached to this Form 6-K as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allot Communications Ltd. By: /s/Donna Rahav Donna Rahav Deputy General Counsel September 4, 2012 EXHIBIT INDEX The following exhibit has been filed as part of this Form 6-K: Exhibit Number Description Press Release Announcing Closing of the Acquisition of Oversi Networks Dated September 4, 2012
